— Order, Supreme Court, New York County (David B. Saxe, J.), entered May 30, 1991, granting defendants’ motion for summary judgment, unanimously affirmed, with costs.
It is not disputed that a factor may exercise its contractual right of charge back irrespective of the merits of any dispute between the seller and the purchaser of the merchandise (Tex Styles Group v Republic Factors Corp., 106 AD2d 257, affd 64 NY2d 959). Here, in opposition to defendant factor’s motion for summary judgment, plaintiff seller established, at best, that an officer of defendant obtained an extension of time to pay certain invoices on behalf of plaintiff’s purchaser; that defendant attempted to prevail upon plaintiff to accept the *772return of a quantity of the merchandise; and that the purchaser only raised a dispute as to the quality and manner of delivery of the merchandise after joint efforts by defendant and the purchaser to return the goods for full credit had failed. We agree with the IAS Court that none of these circumstances give rise to an inference that defendant acted in bad faith, or that it otherwise acted improperly in charging back plaintiff’s account. Concur — Murphy, P. J., Rosenberger, Wallach and Rubin, JJ.